Name: Council Regulation (EEC) No 593/79 of 26 March 1979 drawing up the list of regions in which production aid for hops is granted only to recognized producer groups
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 79 Official Journal of the European Communities No L 78 /7 COUNCIL REGULATION (EEC) No 593/79 of 26 March 1979 drawing up the list of regions in which production aid for hops is granted only to recognized producer groups THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as last amended by Regula ­ tion (EEC) No 235/79 (2 ), and in particular Article 12 (4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1696/71 provides in Article 12 for the possibility of granting, in certain regions of the Community, production aid only to those recognized producer groups which are capable of ensuring that their members receive a fair income and of achieving rational management of supply ; whereas a list of the regions in which these conditions are fulfilled is drawn up on the basis of communica ­ tions from the Member States concerned ; Whereas by Regulation (EEC) No 708/78 (3 ) the Council drew up a list of these regions valid as from the 1978 harvest ; Whereas, since the entry into force of Regulation (EEC) No 708/78 , an examination of the information supplied by France establishes that a new region fulfils these conditions as from the 1979 harvest ; whereas, consequently, the list of regions in which production aid for hops is granted only to recognized producer associations needs to be altered ; whereas, in order to do this, and for the sake of clarity, Regulation (EEC) No 708/78 should be replaced by this Regula ­ tion , HAS ADOPTED THIS REGULATION : Article 1 The list of Community regions in which only recog ­ nized hop producer groups are eligible for the produc ­ tion aid provided for in Article 12 of Regulation (EEC) No 1696/71 is set out in the Annex . It shall be valid as from the 1978 harvest for all these regions with the exception of Alsace , in respect of which it is valid as from the 1979 harvest . Article 2 Regulation (EEC) No 708/78 is repealed . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1979 . For the Council The President P. MEHAIGNERIE (') OJ No L 175, 4 . 8 . 1971 , p. 1 . (2 ) OJ No L 34, 9 . 2 . 1979, p. 4. ( J ) OJ No L 94, 8 . 4 . 1978 , p. 8 . No L 78 /8 Official Journal of the European Communities 30 . 3 . 79 ANNEX List of regions Bayern Baden-WÃ ¼rttemberg Rheinland-Pfalz Ireland Alsace